Citation Nr: 0418725	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-11 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for diabetes mellitus, 
claimed as a residual of exposure to DDT.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1953.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision in 
which the RO denied service connection for hearing loss and 
diabetes mellitus.  The veteran filed a notice of 
disagreement (NOD) in April 2002.  A statement of the case 
(SOC) was issued in July 2002, and the veteran submitted a 
substantive appeal later that month.  

The Board's decision denying the veteran's claim for service 
connection for hearing loss is set forth below.  The claim 
for service connection for diabetes mellitus is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim for service connection for hearing 
loss has been accomplished.

2.	There is no competent evidence of record establishing that 
the veteran has, or ever has had, hearing loss recognized as 
a disability for VA purposes.  


CONCLUSION OF LAW

The criteria for a grant of service connection for hearing 
loss have not been met.    38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the July 2002 SOC and the RO's letter of September 
2001, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that 
has been considered in connection with his appeal, and the 
bases for the denial of the claim.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim.  
Pursuant to the July 2002 SOC and the RO's September 2001 
letter, the veteran and his representative also have been 
afforded various opportunities to present evidence and 
argument in support of the veteran's claim.  In its 
September 2001 letter, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any outstanding VA treatment records, as well as 
requested that the veteran submit any evidence in his 
possession.  Through this letter, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held 
that proper VCAA notice should notify the veteran of: (1) 
the evidence that is needed to substantiate the claim(s); 
(2) the evidence, if any, to be obtained by the VA; (3) the 
evidence, if any, to be provided by the claimant; and (4) a 
request by the VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In that case,
the Court determined that VA had failed to demonstrate that 
a lack of such a pre-
adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A.     § 7261(a)], 
the Court shall take due account of the rule of prejudicial 
error.").

In the case now before the Board, the documents meeting the 
VCAA's notice
requirements were provided both before and after the rating 
action on appeal.
However, the Board finds that any lack of pre-adjudication 
notice in this case
has not, in any manner, prejudiced the veteran.  As 
indicated above, the RO
issued the July 2002 SOC explaining what was needed to 
substantiate the claim,
within approximately five months after the February 2002 
rating decision on appeal; the veteran was thereafter 
afforded the opportunity to respond.  Moreover, the RO 
specifically notified the veteran of the VCAA duties to 
notify and assist in its September 2001 letter, and the 
veteran responded that VA medical records were available 
from the VA Outpatient Clinic (OPC) in Framingham, 
Massachusetts; the RO subsequently obtained records from the 
Framingham OPC dated from January 2001 to July 2001.  
Furthermore, the veteran did not inform the RO, in response 
to its September 2001 letter, of any additional medical 
treatment records that had not yet been obtained.  The RO 
also obtained, in accordance with an authorization of 
release of information that the veteran filed along with his 
September 2001 initial claim, medical records from private 
physicians Dr. Joseph Pugleasa, dated from February 2001 to 
November 2001; from Dr. John Hatch, dated from August 2001; 
and from Dr. Harold Moore, dated from November 2001.

Under the circumstances, the Board finds that any failure on 
VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board also notes that there is no indication whatsoever 
that any
additional action is needed to comply with the duty to 
assist the veteran in connection with the claim for service 
connection for hearing loss.  As indicated, the RO has 
obtained outstanding VA and private treatment records, and 
the veteran has had sufficient opportunity to present and/or 
identify evidence pertinent to his claim.  While it does not 
appear that the RO arranged for the veteran to undergo 
examination in connection with the hearing loss claim (as 
indicated in its September 2001 letter), the Board finds, as 
explained below, that the as the evidence currently of 
record is sufficient to decide that claim on appeal, such 
examination in unnecessary.  See 38 U.S.C.A. § 5103A.  
Significantly, neither the veteran nor his representative 
has identified any additional sources of medical evidence, 
to include from any private treatment providers, or 
otherwise identified any outstanding pertinent evidence that 
has not been obtained.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim for service 
connection for hearing loss.  




II.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.   § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  
38 C.F.R. §§ 3.102, 3.303(d) (2003).  

The veteran served on active duty in the Army from January 
1951 to December 1953.  Service medical records (SMRs) do not 
indicate any complaints of, symptoms of, or treatment for 
hearing loss.

In September 2001, the veteran submitted a personal statement 
explaining that during service he was an electrician in the 
Army Corps of Engineers.  For a period of 13 months while 
stationed in Korea, the veteran stated, he worked in close 
proximity to diesel generators, often standing between two 
running generators in a small shed.  He also worked near 
other loud equipment and in the proximity of the firing of 
weapons.  The veteran also stated that while stationed in 
Europe, he worked near loud electric motors.  

VA medical records from Framingham OPC from January 2001 to 
July 2001, as well as medical records from private physicians 
Dr. Joseph Pugleasa from February 2001 to November 2001, Dr. 
John Hatch from August 2001, and Dr. Harold Moore from 
November 2001, do not indicate any symptoms, treatment, or 
diagnoses with respect to hearing loss.

Considering the evidence of record in light of the above 
criteria, the Board notes that, inn this case, there is no 
competent evidence of record that establishes that the 
veteran has, or ever has had, hearing loss recognized as a 
disability for VA purposes.  While the veteran may have (or, 
have had) hearing difficulties, for purposes of applying the 
laws administered by VA, hearing loss will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 3000, 4000, Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).  In the case at hand there simply is 
not competent evidence, either during service or following 
service, that establishes that the veteran has hearing law 
disability as defined by section 3.385.   

The Board also has considered the veteran's assertions in 
connection with the claim under consideration.  However, 
where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from 
hearing loss disability, within the meaning of 38 C.F.R. 
§ 3.385.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for hearing loss must be denied because the first 
essential criterion for the grant of service connection, 
i.e., competent evidence of the disability for which service 
connection is sought, has not been met.

For all the foregoing reasons, the claim of service 
connection for hearing loss must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

ORDER

Service connection for hearing loss is denied.



REMAND

The Board finds that specific additional development of the 
claim for service connection for diabetes mellitus, claimed 
as a residual of in-service DDT exposure, is warranted.  

Initially, the Board notes that the only information of 
record pertaining to the veteran's possible exposure to DDT 
in service, is the veteran's September 2001 statement that 
DDT spraying was conducted every night in the area in which 
he was stationed for 13 months while in Korea, to include the 
location of his tent, and that he was assigned a DDT spray 
can to use upon himself.  The veteran further indicated in 
his statement that DDT spraying was also conducted during the 
time period that he was stationed in Europe, but provided no 
further details.   

The Board notes that, while the veteran cannot offer a 
probative opinion on a medical matter, he is competent to 
assert the occurrence of in-service event, such as the in-
service DDT exposure that the veteran claims here.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board 
further notes that, notwithstanding the veteran's assertions 
in his September 2001 statement, additional information from 
the veteran pertaining to the nature, duration, and extent of 
the veteran's alleged exposure to DDT in service would be 
useful in the development of his claim.  

Moreover, given the current VA and private medical evidence 
indicating the veteran's current diagnosis, symptomatology, 
and treatment for diabetes mellitus, and the veteran's 
assertion of in-service exposure to DDT, the Board also finds 
that a medical opinion as to the relationship, if any, 
between the veteran's diabetes, and the veteran's alleged in-
service DDT exposure, is needed to fully and fairly 
adjudicate the claim on appeal.  

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.  

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes records from Framingham OPC dated 
from January 2001 to July 2001.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain from the Framingham OPC all outstanding 
pertinent medical records from July 2001, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003) as regards 
requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  The RO should specifically request 
information and authorization concerning the veteran's 
treatment from Dr. Joseph Pugleasa, private physician.  While 
the veteran submitted some records from that physician, the 
RO should attempt to obtain all outstanding pertinent medical 
records from this physician.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from Framingham 
OPC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's diabetes mellitus from July 
2001.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) (2003) 
as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated 
with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (particularly, 
concerning treatment from Dr. Joseph 
Pugleasa, a private physician, from 
November 2001 to the present).  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
adjudicate the claim within the one-year 
period).    

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	The RO should afford the veteran the 
opportunity to provide additional 
information regarding the nature, 
duration, and extent of his alleged DDT 
exposure in service.  

5.	After all records and/or responses 
from each contacted entity are associated 
with the claims file, the RO should 
arrange for the veteran to undergo VA 
examination for diabetes mellitus.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether the veteran 
currently suffers from diabetes mellitus, 
and if so, whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any such 
currently demonstrated diabetes mellitus 
is the result of injury or disease in 
service, to particularly include in-
service DDT exposure, as the veteran 
contends.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

6.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent medical 
facility.

7.	To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.	The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.	 After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for diabetes mellitus, 
claimed as a residual of exposure to DDT, 
in light of all pertinent evidence and 
legal authority.   
  
10.	 If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



